 1   Joshua W. Carden, SBN 021698
 2   Joshua Carden Law Firm, P.C.
     16427 North Scottsdale Road, Suite 410
 3   Scottsdale, AZ 85254
 4   joshua@cardenlawfirm.com
     (480) 454-1100
 5   (480) 454-1101 (Fax)
     Attorney for Plaintiff
 6
                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   Joseph Sorge,
 9                                                           No. 2:17-cv-04518-JJT
                                  Plaintiff,
10   v.                                                       PLAINTIFF’S OBJECTIONS TO
11                                                            DEFENDANT’S RULE 26(A)(3)
     Yelp, Inc.,                                               DISCLOSURE STATEMENT
12
                                  Defendant.
13
14          Pursuant to Rule 26(a)(3)(B)Plaintiff, Joseph Sorge, hereby makes the following objections
15   to exhibits listed in Defendant’s Rule 26(a)(3) disclosures. Note: as discovery is ongoing, these
16   objections may still require supplementation upon receipt of any additional disclosed
17   documents from Defendants.
18                                   DEFENDANT WILL OFFER
19        No. Document                                                   Objection

20          1.     Plaintiff’s offer letter (Yelp000001-3)               None.

21          2.     Employee Benefits Highlights (Yelp000004-23)          None.

22          3.     Employee Survey: Request for Voluntary EEO
                                                                         None.
                   Self-Identification (Yelp000030)
23
            4.     Plaintiff’s new hire information (Yelp000031-32)      None.
24
            5.     Yelp e-sign record (Yelp000034)                       None.
25
            6.     Employee Handbook signature confirmation              Relevance as a stand
26                 (Yelp000035-36)                                       alone exhibit
27
28


                                                       1
 1
     No. Document                                             Objection
 2
       7.   June 14, 2016 email from Matthew Susa to Joseph
 3          Sorge re Pipeline/Process Expectations          None.
            (Yelp000037)
 4
       8.   June 14, 2016 email from Matthew Susa to Joseph
 5
            Sorge re Metrics Doc Not Filled Out – 2nd Strike None.
 6          (Yelp000038)
 7     9.   June 17, 2016 email from Amber Sutton to Nicole
                                                              Hearsay, Hearsay within
            Berger re Summary of incident (Yelp000039;
 8                                                            hearsay, foundation
            Yelp000063)
 9
     10.    June 17, 2016 email from Heather Webb to Nicole
                                                            Hearsay, Hearsay within
10          Berger re Joseph Sorge Incident Summary
                                                            hearsay, foundation
            (Yelp000040; Yelp000056)
11
     11.    June 17, 2016 email from Randall Meagher to
12                                                            Hearsay, Hearsay within
            Nicole Berger re Joseph Sorge (Yelp000041;
                                                              hearsay, foundation
13          Yelp000058)
14   12.    June 17, 2016 email from Matthew Susa to Lucy
            Salazar re Outline for Term Conversation          Hearsay
15
            (Yelp000042)
16
     13.    June 16, 2016 Video of Plaintiff (Yelp000044)     None.
17
     14.    June 14, 2016 “Fill Out Metrics” event reminder
                                                              None.
18          to Plaintiff (Yelp000047)
19   15.    June 14, 2016 “Fill Out Metrics + Timesheets”
                                                              None.
            event reminder to Plaintiff (Yelp000048)
20
     16.    June 14, 2016 email from Matthew Susa to Joseph
21          Sorge re Metrics Doc Not Filled Out – 2nd Strike None.
22          (Yelp000049)
23   17.    June 14, 2016 email from Matthew Susa to Joseph
            Sorge re Pipeline/Process Expectations          None.
24          (Yelp000050)
25   18.    June 15, 2016 email from Joseph Sorge to
26          Matthew Susa re Re:Metrics Doc Not Filled Out     None.
            – 2nd Strike (Yelp000051-52)
27
28


                                              2
 1
     No. Document                                           Objection
 2
     19.   June 16, 2016 email correspondence between
 3         Marla Castaneda and Abby Kennedy re Joseph       Hearsay
           Sorge (Yelp000053-54)
 4
     20.   June 17, 2016 email from Gordon Alkire to Nicole
 5
           Berger re Joseph Sorge CCTV Video                Hearsay, relevance
 6         (Yelp000055)
 7   21.   June 15, 2016-June 17, 2016 email
           correspondence between Abby Kennedy and          Hearsay, relevance
 8
           Katie Fleming re Concern Trainee (Yelp000059)
 9
     22.   June 17, 2016 email correspondence between
10         Abby Kennedy and Katie Fleming re Joseph         Hearsay, relevance
           Sorge (Yelp000060-61)
11
     23.   June 20, 2016 email correspondence between
12
           Katie Fleming and Nichole Berger re Joseph       Hearsay, relevance
13         Sorge term (Yelp000064)
14   24.   Plaintiff’s payroll records (Yelp000078-79)      None.
15   25.   Yelp Policy Against Harassment, Discrimination
                                                            Foundation
           and Retaliation (Yelp000080- 81)
16
     26.   Joseph Sorge Termination document
17                                                          None.
           (Yelp000082)
18   27.   June 15, 2016 email from Abby Kennedy to
19         Matthew Susa and re June 2016 Tracker and
                                                            Hearsay
           Matthew Susa Mail tracker notes (Yelp000083-
20         85)
21   28.   June 15, 2016 email from Matthew Susa to Abby
22         Kennedy re Need your thoughts here               Hearsay
           (Yelp000086)
23
     29.   EEOC Dismissal of Charge and Dismissal and
24                                                          None.
           Notice of Rights (EEOC000010- 12)
25   30.   EEOC Intake Questionnaire (EEOC000015-21)        None.
26   31.   Charge of Discrimination (EEOC000032)            None.
27   32.   Yelp Response to Notice of Charge of
                                                            None.
28         Discrimination (EEOC000040-20)


                                              3
 1
     No. Document                                              Objection
 2
     33.   Photographs of sales board produced by Plaintiff
                                                               None.
 3         (Sorge000070-72)
 4   34.   Video records (3 .MOV files) produced by
                                                               None.
           Plaintiff (no bates numbers)
 5
     35.   Impact Payment Solutions Merchant Acquiring
 6         Salary Guide and Executive Summary                  None.
 7         (Sorge000073-74; Sorge000152)

 8   36.   Plaintiff 2016 tax return and supporting
                                                               None.
           documentation (Sorge000075-106)
 9
     37.   Plaintiff 2017 tax return and supporting
10                                                             None.
           documentation (Sorge0000107-139)
11   38.   American Intercontinental University offer letter
                                                               None.
12         (Sorge000140)

13   39.   October 31, 2016 Bank of America staffing email
                                                               None.
           (Sorge000142-143)
14
     40.   DrawAlert Independent Contractor Services
                                                               None.
15         Agreement (Sorge000147-151)
16   41.   October 24, 2016 LucasGroup email
                                                               None.
           (Sorge000153)
17
     42.   May 26, 2017 American Intercontinental
18                                                             None.
           University application email (Sorge000164-165)
19
     43.   June 17, 2016 Impact Payments Recruiting
                                                               None.
20         application email (Sorge000166-67)
21   44.   June 16, 2016 email correspondence between
           Plaintiff and Liz Pike re Impact Payments           None.
22
           Recruiting (Sorge000185-187)
23
     45.   September 19, 2016 voluntary resignation letter
24         from Plaintiff to Impact Payments Recruiting        None.
           (Sorge000188)
25
     46.   January 3, 2017 Freedom Debt Relief offer letter
26                                                             None.
           (Sorge000189-190)
27   47.   Impact Payments Recruiting description
                                                               None.
28         (Sorge000191-192)


                                              4
 1
     No. Document                                               Objection
 2
     48.     June 22, 2016 Impact Payments Recruiting offer
                                                                None.
 3           letter (Sorge000193-195)
 4   49.     Plaintiff 2016 W-2 and 1099 (Sorge000196-202)      Duplicative to tax return

 5   50.     Plaintiff 2017 W-2 and 1099 (requested from
                                                                Duplicative to tax return
             Plaintiff on May 31, 2018 but not yet received)
 6
 7
                                 DEFENDANT MAY OFFER
 8
       No.    Document                                          Objection
 9
       1.     Yelp’s Confidentiality and Invention              Relevance
10
              Assignment Agreement (Yelp000024-29)
11
       2.     “Grow you career in Yelp Sales” (Yelp000033)      None.
12
       3.     Joshua Allegro text message (Yelp000043)          Hearsay
13
14     4.     Change Job – Transfer Joseph Sorge Completed      Relevance
              email (Yelp000045)
15
16     5.     “Your First Day” email (Yelp000046)               None.

17     6.     June 17, 2016 email from Lucy Salazar to
              Shannon Eis; Lauren Grillo re Possible social     Hearsay
18
              media issue in Phoenix (Yelp000057)
19
       7.     June 17, 2016 email from Marla Castaneda to
20
              Lucy Salazar re Referral notes for Joseph Sorge   Hearsay
21            (Yelp000062)
22
       8.     December 6, 2017 email from Nicole Berger to
23            Nicole Ynayan re Katie Fleming has copied you
              on Joseph Sorge Separation Agreement 6.17.16      Hearsay
24
              and related copies of the agreement
25            (Yelp000065-77)
26     9.     Screenshot of Plaintiff’s public Facebook page    Hearsay, Relevance
27            (Yelp000087-128)

28


                                                 5
 1
     No.   Document                                         Objection
 2
     10.   EEOC Intake Notes (EEOC000022-23)                Hearsay, relevance
 3
 4   11.   EEOC Memorandum to File (EEOC000028-             Hearsay, relevance
           30)
 5
 6   12.   Email to Callie McKenzie re Bank of America –    None.
           Contact information (Sorge000141)
 7
 8   13.   Joshua Carden Law Firm Contingent Fee            Relevance, Prejudicial
           Agreement (Sorge000144-146)
 9
     14.   December 19, 2016 Freedom Financial
10                                                          None.
           Network Interview Confirmation email
11         (Sorge000154-158)
12   15.   June 8, 2016 email from Lindsay Mason to
13         distribution list re Announcement: Valet         Relevance
           Shuttle Service to and from Civic Center
14
           Garage (Sorge000159-161)
15
     16.   May 5, 2016 email re Account Executive letter,   None.
16         signed and filed (Sorge000163- 163)
17
     17.   April 12, 2016 email re Phone Interview          None.
18         Confirmation (Sorge000176-178)
19
     18.   Lucas Group Termination Process                  None.
20         documentation (Sorge000203-204)
21   19.   University of Phoenix Application for            Relevance (prior to
           Employment (UOP000008-11)                        Yelp)
22
23   20.   University of Phoenix Discussion Memo            Relevance (prior to
           (UOP000014-15)                                   Yelp)
24
25   21.   University of Phoenix Reviews (UOP000057-        Relevance (prior to
           112)                                             Yelp)
26
     22.   Any documents disclosed or exhibits listed by    Plaintiff reserves the
27                                                          objections to these
           Plaintiff
28                                                          unspecified documents.


                                            6
 1
     No.    Document                                            Objection
 2
     23.    Any supplemental documents produced by              Plaintiff reserves the
 3                                                              objections to these
            either party
 4                                                              unspecified documents.

 5   24.    Pleadings, motions, and exhibits thereto filed in   Plaintiff reserves the
            this matter                                         objections to these
 6                                                              unspecified documents.
 7                                                              Plaintiff reserves the
     25.    Deposition transcripts and exhibits thereto
                                                                objections to these
 8
                                                                unspecified documents.
 9
     26.    Written discovery requests and responses            Plaintiff reserves the
10          thereto                                             objections to these
                                                                unspecified documents.
11
12   27.    Defendant reserves the right to supplement this     Plaintiff reserves the
            list with additional documents disclosed or         objections to these
13          obtained during the remaining discovery period      documents.
14
15
     Dated this 26th day of October, 2018,
16
                                               Joshua Carden Law Firm, P.C.
17
                                               By: s/Joshua W. Carden
18
                                               Joshua W. Carden
19                                             Attorneys for Plaintiff
                                               Joseph Sorge
20
21
22
23
24
25
26
27
28


                                              7
 1                                CERTIFICATE OF SERVICE
 2         I certify that on the 26th day of October, 2018, I electronically transmitted a PDF version
 3   of this document to the Office of the Clerk of the Court, using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to all CM/ECF registrants listed for this matter,
 5   including:
 6
     L. Eric Dowell
 7   Alexandra J. Gill
     Ogletree Deakins
 8
     Esplanade Center III
 9   2415 East Camelback Road, Suite 800,
     Phoenix, AZ 85016
10
11   Attorneys for Defendant
12
13                                                   /s/Joshua W. Carden
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    8
